 Case: 4:18-cv-00821-AGF Doc. #: 14 Filed: 10/28/19 Page: 1 of 3 PageID #: 100



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 GASTRO DOMONIQUE DENNIS,                         )
                                                  )
                 Plaintiff,                       )
                                                  )
         v.                                       )               No. 4:18-cv-00821-AGF
                                                  )
 DENNIS SMITH, et al.,                            )
                                                  )
                 Defendants.                      )

                                MEMORANDUM AND ORDER

        This matter is before the Court on its own motion. On July 29, 2019, the Court ordered

plaintiff to show cause in writing and within seven days why his case should not be dismissed for

failure to comply with the Court’s order to file a second amended petition. (Docket No. 12). The

order sent to plaintiff was returned as undeliverable. Therefore, for the reasons discussed below,

the Court will dismiss plaintiff’s complaint without prejudice.

                                             Discussion

        At the time relevant to this complaint, plaintiff was a pretrial detainee at the St. Francois

County Jail in Farmington, Missouri. (Docket No. 1 at 2). On May 5, 2018, he filed a civil action

pursuant to 42 U.S.C. § 1983. (Docket No. 1 at 1). The complaint named St. Francois County Jail

Administrator Dennis Smith, Assistant Jail Administrator Hardy White, and Nurse Heather

Smith as defendants. (Docket No. 1 at 2). The defendants were named in their individual and

official capacities.

        On January 23, 2019, plaintiff was directed to file an amended complaint. (Docket No. 7).

The Court noted that plaintiff had made serious allegations that could potentially survive § 1915

review if properly pled. However, plaintiff’s initial complaint was deficient in that it did not
 Case: 4:18-cv-00821-AGF Doc. #: 14 Filed: 10/28/19 Page: 2 of 3 PageID #: 101



demonstrate defendants’ liability. Specifically, plaintiff had not shown a “causal link to, and direct

responsibility for, the deprivation of rights.” See Madewell v. Roberts, 909 F.2d 1203, 1208 (8th

Cir. 1990).

       Plaintiff was given thirty days in which to file an amended complaint pursuant to the

instructions set forth in the Court’s order of January 23, 2019. Plaintiff complied with this order

by filing an amended complaint on February 22, 2019. (Docket No. 9). However, plaintiff left the

“Statement of Claim” section of the complaint form entirely blank, so that there were no factual

allegations against the named defendants.

       On April 16, 2019, the Court ordered plaintiff to file a second amended complaint. (Docket

No. 11). He was given thirty days in which to comply. Over thirty days elapsed, but plaintiff did

not file a second amended complaint as directed. As such, on July 29, 2019, the Court ordered

plaintiff to show cause in writing and within seven days why his action should not be dismissed

for failure to comply with the Court’s prior order. (Docket No. 12). The Court advised plaintiff

that failure to respond would result in the dismissal of his case without prejudice and without

further notice. See Fed. R. Civ. P. 41(b); and Brown v. Frey, 806 F.2d 801, 803 (8th Cir. 1986)

(stating that district court may dismiss a pro se litigant’s action for failure to comply with a court

order on its own initiative).

       On August 5, 2019, mail sent to plaintiff was returned as undeliverable. (Docket No. 13).

Pursuant to Local Rule 2.06(B):

               Every pro se party shall promptly notify the Clerk and all other parties to
               the proceedings of any change in his or her address and telephone number.
               If any mail to a pro se plaintiff or petitioner is returned to the Court without
               a forwarding address and the pro se plaintiff or petitioner does not notify
               the Court of the change of address within thirty (30) days, the Court may,
               without further notice, dismiss the action without prejudice.




                                                  2
 Case: 4:18-cv-00821-AGF Doc. #: 14 Filed: 10/28/19 Page: 3 of 3 PageID #: 102



E.D. Mo. L.R. 45 - 2.06(B). Plaintiff has not notified the Clerk of Court of his forwarding address

within thirty days of his mail being returned as undeliverable. Therefore, the Court will dismiss

plaintiff’s complaint without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. See E.D.

Mo. L.R. 45 – 2.06(B).

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 28th day of October, 2019.


                                                 AUDREY G. FLEISSIG
                                                 UNITED STATES DISTRICT JUDGE




                                                3
